DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
The claims dated 12/21/20 are entered. Claims 1, 3, and 4 are amended. Claims 1-4 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Angermann (US 2012/0138280 in view of Band (EP 2 881 692).

Regarding claim 1, Angermann teaches a heat treatment device causing first and second fluids to flow therethrough comprising: a first heat transfer body that is a plate member (11) including first flow channels through which the first fluid flows (11a); a second heat transfer body that is a plate member (12) including second flow channels through which the second fluid flows (12a) and stacked with the first heat transfer body (Fig. 1).
Angermann does not teach the use of pipe-like members detachably placed in the first flow channel.
Band teaches a heat treatment device causing a first fluid and second fluid to flow therethrough, comprising: a heat transfer body including a first flow channel (interior of 5) and a second flow channel (Fig. 1; “b”) through which the first and second fluids flow adjacent each other without contact; and a pipe-like member (8) detachably placed in the first flow channel (5) and including a pipe wall having an outer wall surface (12) conforming to a wall surface defining the first flow channel (see Para. [0045]) and an inner surface with which the first fluid comes into contact.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such a pipe-like member in the exhaust-side channels of Angermann (i.e. first channels) in order to protect the structure against chemical corrosion at the high operating temperatures of the incoming exhaust stream (950 degrees C).

	Band further teaches that: the pipe-like member includes a projection (14) projecting to an outside of the outer wall surface of the pipe wall at an opening on one side of the pipe-0like member .

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Angermann in view of Bay (US 2,195,403).
Regarding claim 1, Angermann teaches a heat treatment device causing first and second fluids to flow therethrough comprising: a first heat transfer body that is a plate member (11) including first flow channels through which the first fluid flows (11a); a second heat transfer body that is a plate member (12) including second flow channels through which the second fluid flows (12a) and stacked with the first heat transfer body (Fig. 1).
Angermann does not teach the use of pipe-like members detachably placed in the first flow channel.
Bay teaches a heat transfer body including a first flow channel (interior of 11) through which the first fluid flows and a second flow channel through which the second fluid flows adjacent to the first flow channel without contact (around the exterior of 11); and a pipe-like member (10) detachably placed in the first flow channel and including a pipe wall having an outer wall surface conforming to a wall surface defining the first flow channel (Fig. 2; the portion of 10 to the right of 17) and an inner wall surface with which the first fluid comes into contact (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such a pipe-like member in the exhaust-side channels of Angermann (i.e. first channels) in order 

Bay further teaches that: the pipe-like member includes a projection projecting to an outside of the outer wall surface of the pipe wall at an opening on one side of the pipe-like member (15; Fig. 2), per claim 2; a seal member (17) for sealing a gap between the projection and the heat transfer body when the pipe-like member is placed in the first flow channel (Fig. 2), per claim 3; and the heat transfer body includes a groove (between 11 and 13; see the portion of 11 which extends beyond 13 to the left in Fig. 2) for housing the projection (15 extends into this groove) when the pipe-like member is placed in the first flow channel, per claim 4.

Response to Arguments
The applicant’s arguments filed 12/21/20 are not persuasive as they have been thoroughly addressed by the new grounds of rejection laid out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763